Citation Nr: 1642335	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for left tibial fracture to include as secondary to the service-connected left and right knee chronic synovitis.  

3.  Entitlement to a rating higher than 10 percent for migraines from March 17, 2008 to January 22, 2010 and a rating greater than 30 percent since January 22, 2010.  

4.  Entitlement to a rating higher than 20 percent for T12-L1 disc disease with facet hypertrophy L4-5 and spondylolysis and spondylolisthesis L5-S 1. 

5.  Entitlement to a rating higher than 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia.  

6.  Entitlement to a rating higher than 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia.  
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1979 to March 1981 and September 1987 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board notes that in his July 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in September 2016 but the AOJ has indicated that he canceled his hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for erectile dysfunction, entitlement to a rating higher than 20 percent for T12-L1 disc disease with facet hypertrophy L4-5 and spondylolysis and spondylolisthesis L5-S 1, entitlement to a rating higher than 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia and entitlement to a rating higher than 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left tibial fracture is as likely as not attributable to the service-connected left knee chronic synovitis plus symptomatic patellar chondromalacia.

2.  Since March 17, 2008, migraines are manifested by characteristic prostrating attacks occurring on an average of once a month but are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left tibial fracture is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  Since March 17, 2008, the criteria for a 30 percent rating, but no higher, for migraines are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By pre-adjudicatory correspondence dated in May 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a left tibial fracture.  He claims that his tibial fracture is secondary to his service-connected left knee disability.  The Veteran has indicated in various medical reports and statements that his left tibial fracture was caused by a fall that was due to instability/collapse of the knee(s).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §°3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38°C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. §°3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for a left tibial fracture.  To that end, in a June 2007 private hospital admission record, the Veteran reported that he fell down the stairs about six to eight steps.  At that time, it was noted in his medical history that he "apparently was walking down some stairs late last night and he tripped and fell." 

VA outpatient treatment records show a tibial fracture due to a fall down the stairs in June 2007 with repair surgery performed in July 2007.  

During the July 2008 VA examination, the Veteran attributed the fracture of his left tibia and left ankle pain on the June 2007 fall.  Although the Veteran indicated that he was unsure why he fell, the VA examiner stated that the Veteran had some chronic poor balance problems and that he has had some collapsing tendencies of both knees in the past.  He further stated that it was possible that he fell because of one of his knees collapsing, and that a fall due to collapsing of the knee would be related to the knee and would be service connected.  Since that is a possibility, he found that the tibia fracture and left ankle problem are related to service due to that possibility.  

The VA examiner also noted that it is possible that the Veteran fell for reasons which did not have anything to do with the back or with either knee.  Considering the history of collapsing problems in both lower extremities, however, he opined that it was "slightly more likely than not" that the left tibia fracture and left ankle pain are caused by problems with the back and knee and that it was "slightly more likely than not" that the tibia and ankle problems are therefore related to service.

In an April 2009 statement, Dr. H. stated that he treated the Veteran in July 2007 for a fracture of his left proximal tibia that he sustained in a fall.  Dr. H. noted that the Veteran contends that the preexisting problem with his left knee caused his fall and, therefore, his injury.  Since he never treated the Veteran for his knee problems, Dr. H. stated that it was hard to verify the severity but that it seemed to be a reasonable contention that the preexisting chondromalacia could cause a fall and therefore his injury.  

During the April 2010 VA examination, the VA examiner who conducted the July 2008 VA examination reiterated his finding and opinions.  He stated that he did not have any way of confirming that the Veteran's knee collapsed, but that collapsing is very common with chronic knee pain problems.  He also stated that while he does not have any way of confirming that the Veteran fractured his leg with a fall, the nature of the fall that was described could very well fracture the lower leg.  Based on the history and examination, the VA examiner opined that it was more likely than not that the fracture of left lower leg and left ankle pain was caused by the collapse of the left knee and is therefore service-connected by way of the left knee.

The Board has been presented with conflicting evidence regarding the Veteran's June 2007 fall which resulted in his left tibial fracture.  While the Board is mindful of the June 2007 hospital admission record that noted that the Veteran "tripped" and fell while walking down the stairs, the report of medical history appears to be a summary rather that a history cited by the Veteran verbatim.  The Board has been presented with evidence showing that it is likely that the Veteran fell due to instability/collapse of his service connected left knee.  Dr. H. has found that there is a reasonable contention that the preexisting chondromalacia could cause a fall and the VA examiner has opined that it is more likely than not that the collapse of the left knee caused the Veteran's fall which resulted in the left tibial fracture.  The medical opinions of the VA examiner and Dr. H. are persuasive and place the evidence at least in equipoise.  Accordingly, the claim of entitlement to a left tibial fracture to include as secondary to the service-connected left knee chronic synovitis is granted.  

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a November 2008 rating, the Veteran was granted a rating of 10 percent for his service connected migraines, effective March 17, 2008.  In a February 2016 rating, his migraines were assigned a rating of 30 percent disabling, effective January 22, 2010.  He appeals the disability ratings assigned.  

The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds in favor of a rating of 30 percent for the Veteran's migraines since March 17, 2008.  To that end, during the June 2008 VA examination, the Veteran reported that he had two to three headaches per week that lasted from 30 minutes to five/six hours.  At that time, he reported his headaches were associated with right eye twitching, slight watery eyes and occasional mild nausea.  He denied visual phenomena such as photophobia, scintillating lights and/or wavy lines or spots.  Chronic headaches which suggest cluster headache or migrainous neuralgia was diagnosed. 

In a February 2009 statement, the Veteran reported that he had headaches approximately two to three times a week and that at least 60 to 70 percent of the time he was totally incapacitated requiring him to have to lie down on the couch with a pillow behind his head and with an ice pack on his neck.  He also reported that he closed the curtains to block out the daylight and that his headaches usually lasted at least three to four hours each time.  

Notably, a September 2007 VA clinic record recorded his description of headaches which occurred about 14 days out of 30 wherein he took Tylenol every 4 hours until he fell asleep.  A November 2009 computed tomography (CT) scan of the head, to investigate complaint of worsening of migraine headaches, was interpreted as normal.  His medications included naproxen and zolmitriptan.  

It is shown that, prior to January 22, 2010, the Veteran had headaches that occurred two to three times a week with right eye twitching, slight watery eyes and occasional mild nausea.  Although his headaches were not associated with visual phenomena, his headaches caused incapacitation requiring him to lie down and block out light.  

A 30 percent rating requires a showing of characteristic prostrating attacks occurring on an average of once a month over the last several months.  Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran reported having completely incapacitating attacks at least once a month prior to January 22, 2010.  The Veteran is competent report the nature and frequency of his headaches and the Board finds that his statements are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's headache symptoms approximated characteristic prostrating attacks occurring on an average once a month over the last several months prior to January 22, 2010.  Accordingly, a rating of 30 percent disabling is granted since March 17, 2008, the date of the Veteran's claim for an increase.  

The Board, however, finds against a rating higher than 30 percent for migraines for any period during this appeal.  To that end, during the April 2010 VA examination, the Veteran reported that his headaches had increased in severity since his last VA examination and that he had headaches three to four times a week.  Although his headaches had increased in frequency, he stated they had not significantly changed in duration or severity.  He reported occasional nausea with his headaches but no vomiting.  It was noted that his headaches rarely lasted more than two hours.  

The VA examiner noted that the Veteran had prostrating headaches, though they only last one to two hours at a time.  He further stated that the fact that they often respond to the zolmitriptan suggests they might be migrainous, but the fact that they rarely last more than two hours and are much improved with relaxation makes the diagnosis of tension headache much more likely than migraine headache.  

The Veteran reported four to five headaches per month during his January 2016 VA examination.  He was noted to have pulsating or throbbing head pain in the temple area.  Characteristic prostrating attacks of migraine/non-migraine headache pain once a month was documented during the examination.  The VA examiner, however, checked that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The VA examiner further noted that the Veteran's headache condition did not impact his ability to work.  

The VA examiner commented that the Veteran does not have characteristic cluster headaches in any way, shape or form.  She believed the prior diagnosis was in error and that the Veteran has a migraine variant which is a form of chronic headache. The diagnoses of migraines and chronic headaches coincide with each other she stated.  Therefore, she opined that migraine variants is not a progression but a different term to more specifically diagnose his type of headache as "chronic headaches" is a very vague term encompassing any type of headache that is chronic. The VA examiner further found that these headaches would have no bearing on his employability as people are able to take medication and function normally in their jobs and that this would not be a limiting factor for employment.  

The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met). Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

The record reflects no showing that the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided varying descriptions regarding the frequency, duration and severity of his headaches - including varying description of the types of headaches as well as his incapacitating headache episodes.  See, e.g., June 2008 VA examination report; February 2009 statement; April 2010 statement and January 2016 VA examination report.  He has not specifically described severe economic inadaptability due to his headaches.

On the other hand, the VA examiner specifically interviewed the Veteran to determine the frequency, duration and severity of his headaches - including the varying types of headaches he experienced as well as his incapacitating headache episodes.  The VA examiner found that, based on the Veteran's descriptions, the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  Furthermore, she noted that the Veteran's headache condition did not impact his ability to work.  

Overall, the Board places great probative weight on the examiner's medical evaluation as to whether the Veteran's headache disorder results in very prostrating and prolonged attacks productive of severe economic inadaptability as it is based upon an acceptance of the Veteran's description of symptoms and functional limitations in light of his treatment history and expected functional effects from his type of disability.  This opinion outweighs the Veteran's own descriptions which, while clearly competent evidence, are being described as both incapacitating and non-incapacitating episodes involving differing levels of frequency, severity and duration.  While the Veteran may have migraines that can be incapacitating at times, he has not shown that his migraines impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating for any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, a rating higher than 30 percent for migraines is denied.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board defers consideration of this aspect of the claim pending development of the service-connected claims below.


ORDER

Entitlement to service connection for left tibial fracture to include as secondary to the service-connected left knee chronic synovitis is granted.  

Entitlement to a 30 percent rating for migraines since March 17, 2008 is granted, but a rating greater than 30 percent is denied.  


REMAND

The Veteran appeals the denial of service connection for erectile dysfunction which he claims as secondary to his service-connected disabilities to include diabetes mellitus.  In an April 2009 statement, the Veteran attributed his erectile dysfunction to medications taken for his service-connected disabilities and his diabetes mellitus which at that time was not service-connected.  He reported at that time that he started having problems with erectile dysfunction around August 2008 when he started taking medications for his diabetes mellitus. 

During the April 2010 VA examination, however, the Veteran reported that his erectile dysfunction started when he was placed on medications for his blood pressure and diabetes.  The VA examiner noted that because the Veteran's erectile dysfunction began when he was placed on antihypertensive medication, he would say that it is at least as likely as not his erectile dysfunction is not directly related to his service-connected diabetes mellitus type 2.  In a latter statement, the VA examiner noted that the Veteran contentions that his erectile dysfunction began when he was placed on medications for hypertension and diabetes.  The VA examiner then opined that it was at least as likely as not that these are the cause of his erectile dysfunction.  

The VA examiner has presented somewhat confusing opinions as he essentially found that the Veteran's erectile dysfunction was not caused by his diabetes mellitus but then he found that it was likely related to his hypertension and diabetes mellitus.  In light of the conflicting medical evidence, the Board finds that another opinion is warranted.  It is also noted that the Veteran has indicated that his erectile dysfunction was caused by other service-connected disabilities as well as his diabetes mellitus.  An opinion on this matter, however, has not been obtained.  Accordingly, the Board finds that a remand is warranted to afford the Veteran another VA examination and opinion on this issue.   

The Veteran also appeals the denial of a rating higher than 20 percent for T12-L1 disc disease with facet hypertrophy L4-5 and spondylolysis and spondylolisthesis L5-S 1, a rating higher than 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia and a rating higher than 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia.

The Veteran was last provided a VA examination in connection with his service-connected disabilities in January 2016.  During this examination, the Veteran reported that he was in constant pain because of his back.  The VA examiner noted that while the Veteran complained of lumbar pain, it did not result in limitation of motion.  The VA examiner, however, did not state at which degree of flexion the Veteran's lumbar pain began.  

The Board also notes that the VA examiner stated that the Veteran reported flare ups of the lumbar spine but that he did not report having any functional loss or functional impairment of the thoracolumbar spine (regardless of repetitive use).  Later on in the examination report, however, the VA examiner checked that the examination was medically consistent with his statements describing functional loss with repetitive use over time.  The Board finds that these statements are contradictory.  Furthermore, the VA examiner noted that the Veteran could only flex his right knee to 120 degrees and his left knee only to 115 degrees because of lumbar pain.  The examiner then noted that "no pain was reported during the examination" when prompted to describe the pain.  These statements are also contradictory.  

In light of the inconsistent and inadequate findings shown in the January 2016 VA examination, the Board finds that another examination is warranted to determine the current severity of the Veteran's lumbar spine and knee disabilities.  

The Board also notes that subsequent to the January 2016 VA examination, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

A review of the claims file reveals that neither the January 2016 VA examination nor the VA treatment records demonstrate range of motion testing for both knees and the lumbar spine in passive motion, weight-bearing, and nonweight-bearing situations.  In short, the VA examination is inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected knee and lumbar spine disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA treatment records should also be obtained.




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records since February 2016.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's erectile dysfunction was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's erectile dysfunction was caused and/or aggravated beyond the normal progress of the disorder by a service-connected disability to include consideration of the medications prescribed for the Veteran's service-connected disabilities.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3. Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected knee and lumbar spine disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examiner must state at which degree painful motion begins.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA examination must include range of motion testing for both knees and the lumbar spine in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination should also include a statement as to the effect of the Veteran's service-connected knee and lumbar spine disabilities on his occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


